UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4905



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD RUNYON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-94)


Submitted:   July 2, 2003                 Decided:   August 28, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William D. Levine, ST. CLAIR & LEVINE, Huntington, West Virginia,
for Appellant. Kasey Warner, United States Attorney, Steven I.
Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard   Runyon   appeals   his   convictions   and   sentence   for

conspiracy to commit bank fraud, 18 U.S.C. § 371 (2000); two counts

of aiding and abetting bank fraud, 18 U.S.C. §§ 2, 1344 (2000); and

one substantive count of bank fraud, 18 U.S.C. § 1344 (2000).

Runyon claims, in part, that the district court erred in rejecting

his plea agreement with the Government without giving a reason for

such rejection.

     However, our review of the record discloses no improper

motivation for the rejection of the plea agreement.         Accordingly,

we conclude that any error in failing to disclose the reasons for

rejection of the plea agreement is harmless.

     We affirm the judgment of the district court.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                   2